Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 8, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147075                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147075
                                                                     COA: 312292
                                                                     Barry CC: 08-100131-FH
  GALE LYNN MESECAR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 15, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the sentence of the Barry Circuit Court
  imposing fines, costs, and fees, and we REMAND this case to that court. On remand, the
  circuit court shall articulate on the record the basis for imposing the fines, costs, and fees,
  and provide the defendant an opportunity to object. In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the remaining question presented should
  be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 8, 2013
           s1105
                                                                                Clerk